Citation Nr: 1530406	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record contains a variety of mental health diagnoses.  As such, the claim on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2010, the Veteran underwent a VA examination to determine the nature and etiology of his claimed PTSD and depression not otherwise specified.  The VA examiner opined, that due to the Veteran's performance during objective testing, she was unable to confirm the diagnoses of PTSD and a depressive disorder not otherwise specified.  A December 2012 VA psychiatric note provides diagnoses for dysthymic disorder and chronic insomnia.  The note also indicates that the Veteran will be rescheduled for another appointment.  However, subsequent VA treatment records have not been associated with the record.  Therefore, a remand is necessary to provide the Veteran with a VA examination to determine the nature and etiology of his claimed psychiatric disorders and to obtain outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of his acquired psychiatric disorder.  The VA examiner is requested to specifically address the following:

a) Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If he does, the examiner should list all stressful events contributing to the diagnosis.

b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include depression and dysthymic disorder, is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

If testing is unreliable for any reason, that fact should be noted in the report.

The examiner is asked to provide a rationale for the opinions rendered.  

3.  After completing the above development, the AOJ should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

